DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2022 has been entered.
 Response to Amendment
This office action is responsive to the amendment filed on April 22, 2022.  As directed by the amendment: claims 1 and 55 have been amended.  Thus, claims 1-10 and 55-64 are presently pending in this application.
	
	Response to Arguments
Applicant’s arguments, see pgs. 7-8, filed April 22, 2022, with respect to the 112(a) rejection of claims 1 and 55 have been fully considered and are persuasive.  The 112(a) rejection of claims 1 and 55 has been withdrawn. 
Applicant’s arguments, see pg. 11, filed April 22, 2022, with respect to the rejection(s) of claim(s) 1 and 55 under 35 USC 103 have been fully considered and are persuasive, specifically in regards to Applicant’s argument that Anderson does not teach or disclose a display which provides both visual and tactile feedback.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as the Examiner finds that the newly added limitation lacks proper support in the originally filed specification, as discussed in further detail below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 55-64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 55, the claims have been amended to recite that a display to provide visual and tactile feedback to the user.  The specification as originally filed does not provide support for the display providing tactile feedback to the user.  Applicant asserts on pg. 7 of the Remarks that support for the amended claims can be found in paragraph 148 of the published application (corresponding to paragraph 146 of the specification).  This portion of the specification discloses “UI components can include, for purpose of illustration and not limitation, display 218, embodied herein as an LCD display, speaker 222, embodied herein as a piezo ceramic speaker, and/or a haptic actuator 220, configured to provide visual, audible and tactile feedback to a user, as discussed further herein”.  As this portion is also related to a piezo ceramic speaker and a haptic actuator, this portion of the specification does not provide sufficient support for the display to provide tactile feedback to the user.  The examiner further notes that PHOSITA would interpret this portion of the specification as indicating that the display provides visual feedback, the speaker provides audible feedback, and the haptic actuator provides tactile feedback.  The remainder the specification appears to support this interpretation as portions of the specification which discuss the display (paragraphs 12, 18, 135, and 141, for example) all disclose that the display provides visual feedback to the user and does not provide any support for the display providing tactile feedback.  Additionally, paragraph 133 of the specification discloses “As a further alternative, pump PCB assembly 200 can have a haptic actuator 220 and/or a speaker 222 joined to main controller circuit board 202, for example to provide tactile or audible feedback to a user”.  This portion makes it clear that the haptic actuator, and not the display, provides the tactile feedback to a user.  For these reasons, the examiner maintains that the originally filed disclosure does not provide sufficient support for the claim amendments.
Claims 2-10 and 56-64 are also rejected by virtue of being dependent on claims 1 and 55. 
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783